As indicated in the original opinion there is some confusion and probable conflict in some of the cases on this question growing out of changes in the statute as indicated in the case of First National Bank of Anniston v. Cheney, 120 Ala. 117,23 So. 733. In the case at bar, we did not hold that the respondent had waived her right to make her initial motion to require security for cost as this question was left open, as it was uncertain whether the trial had been entered into when the motion was made, and it seems that she had the right, under the Cheney Case, supra, to make said initial motion at any time before entering upon the trial What we meant to hold, and now hold, is that, when the trial court directed the complainant to give the security for cost within a fixed period, and this was not done, the case did not stand dismissed, but had to be followed up by a motion to dismiss for a noncompliance with the order of the court. In the meantime, if the respondent gave the security, which was received and approved, as here, and the respondent then proceeded to get a ruling or decree on her demurrer involving the equity of the bill of complaint, this was, in effect, an acceptance of the security for cost and a waiver of the right to claim a dismissal of the cause. Here, the security was given and approved on August 1, 1933. A decree was rendered August 21st, and the respondent did not move to dismiss the cause until September 12, 1933.
Rehearing denied. *Page 61